Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants Reply to the Office Action mailed out on 10/14/2020 is hereby acknowledged.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-23 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Baszczynski et al (US Patent 6187994).
The claims are drawn to a plant cell having stably incorporated recombination sites that are dissimilar to one another selected from FRT1 and FRT6 wherein the plant cell is a monocot further comprises LOX sites and transformed seeds therefrom.
Baszczynski et al (US Patent 6187994) teach a method to select transformed plant cells with would inherently comprise said cell wherein the recombination sites are dissimilar and include FRT1 and FRT6 as said dissimilar pair (see claims 1, 4, 9) wherein the plant cell is a monocot including maize or a dicot including soybean (see claims 10-13) and includes LOX sites in addition (see claims 4 and 23, for example).
.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Applicants urge that that Baszczynski et al do not disclose the sequences of the instant invention and provide an alignment to show the differences (see page 3 of response).
	This is not persuasive because Baszczynski et al disclose FRT1 and FRT6 and teach SEQ ID NO:1 which is 100% identical to SEQ ID NO:39 and SEQ ID NO:4 which is 100% identical to SEQ ID NO:41 (see results below)

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
c  29      30  100.0     34  7  US-09-193-502-1            Sequence 1, Appli

RESULT 14
US-09-193-502-4/c
; Sequence 4, Application US/09193502
; Patent No. 6187994
; GENERAL INFORMATION:
;  APPLICANT: Baszczynski, Christopher
;  APPLICANT: Bowen, Benjamin A.
;  APPLICANT: Peterson, David J.
;  APPLICANT: Tagliani, Laura A.
;  TITLE OF INVENTION: Compositions and Methods for Genetic Modification of
;  TITLE OF INVENTION: Plants
;  FILE REFERENCE: 035718-158667
;  CURRENT APPLICATION NUMBER: US/09/193,502
;  CURRENT FILING DATE: 1998-11-17
;  EARLIER APPLICATION NUMBER: 60/065,627
;  EARLIER FILING DATE: 1997-11-18
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 4
;   LENGTH: 72
;   TYPE: DNA
;   ORGANISM: Unknown
;   FEATURE: 
;   OTHER INFORMATION: Description of Unknown Organism:Constructed by
;   OTHER INFORMATION: synthesizing, annealing and ligating complementary
;   OTHER INFORMATION: oligonucleotides, or by creating primers for PCR
;   OTHER INFORMATION: amplifications
;   FEATURE: 
;   OTHER INFORMATION: (36)...(49) spacer region
US-09-193-502-4

  Query Match             100.0%;  Score 30;  DB 7;  Length 72;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTTTTTGAAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db         57 AGTTCCTATACTTTTTGAAGAATAGGAACT 28


No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663